DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-8, 10-14 and 16-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 12, and 17 all of the prior art of record fails to teach or suggest the limitation of claim 1, a method for autonomous vehicle motion planning, the method comprising: obtaining scene data descriptive of one or more objects within a surrounding environment of an autonomous vehicle; determining a plurality of subproblems from the scene data, wherein a subproblem of the plurality of subproblems corresponds to a potential interaction of the autonomous vehicle with an object of the one or more objects within the surrounding environment of the autonomous vehicle, wherein the subproblem is associated with a precomputed solution comprising a function that governs the potential interaction; generating a branching policy based at least in part on the plurality of subproblems, wherein the branching policy comprises a plurality of nodes, and wherein a node of the plurality of nodes corresponds to a travel decision and is indicative of the potential interaction with the object within the surrounding environment of the autonomous vehicle; determining a cost for the branching policy using the precomputed solution associated with the subproblem; selecting the travel decision based at least in part on the cost for the branching policy; and initiating a motion of the autonomous vehicle based at least in part on the travel decision. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art, Munir (US20200363800A1), discloses methods and systems for decision making in an autonomous vehicle (AV) are described. A probabilistic explorer reduces the breadth and depth of the potentially infinite actions being explored allowing for an accurate prediction on a future scene to a defined time horizon and an appropriate selection of a goal state anywhere within that time horizon. The probabilistic explorer uses a neural network (NN) to suggest best (probabilistically speaking) actions for the AV and scene values, and a modified Monte Carlo Tree Search to identify a sequence of actions, where exploration is guided by the NN. The probabilistic explorer processes the suggested actions and driving scene(s) to provide estimated trajectories of all scene actors and an estimated trajectory for the AV at every time step for every action explored. A virtual driving scene is generated, which is iteratively processed to determine a vehicle goal state or vehicle low-level control actions.
Another close prior art, Wang (US9969386B1), teaches a method and a system for an automated parking determines, using the geometry of the vehicle and the map of the parking space, a collision free geometric path connecting an initial state of the vehicle with a target state of parked vehicle through a set of waypoints and determines, using a kinematic model of the vehicle, a set of kinematic subgraphs forming a kinematic graph having multiple nodes connected with kinematic edges. Each waypoint defines a position and orientation of the vehicle, each kinematic subgraph connects a pair of neighboring waypoints of the geometric path, each node defines a state of the vehicle, and each kinematic edge connecting two nodes defines a collision free kinematic path connecting the two nodes according to kinematics of the vehicle. A kinematic path is selected form the kinematic graph and a reference trajectory tracking the kinematic path as a function of time is determined using a dynamic model of the vehicle. The motion of the vehicle is according to the reference trajectory.
One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Munir and Wang with the elements of applicant’s invention, as claimed. Thus, 1, 2-8, 10-11 are allowed. Likewise, claims 12-14, 16-20 are allowable for containing substantially similar and overlapping scope of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huawei (CN109901574B) teaches the application provides an automatic driving method and device, relates to the technical field of artificial intelligence, and can give consideration to both flexibility and safety of driving strategies. The method comprises the following steps: acquiring a first confidence coefficient and a second confidence coefficient of the target vehicle, wherein the first confidence coefficient represents the credibility of the environmental information of the surrounding environment where the target vehicle is located, and the second confidence coefficient represents the credibility corresponding to the self state information of the target vehicle and the state information of the target vehicle potential interaction target object; acquiring a first driving strategy according to the first confidence coefficient and the second confidence coefficient; and acquiring a third driving strategy according to the first driving strategy and a second driving strategy based on a preset rule, wherein the third driving strategy is used for controlling the automatic driving of the target vehicle. The method is applied to the process of controlling the intelligent automobile to automatically drive.
Bouton (US11242050) teaches systems and methods for providing navigation to a vehicle may include receiving observation data from one or more sensors of the vehicle, generating projection data corresponding to the one or more traffic participants based on the observation data for each time step within a time period, and predicting interactions between the vehicle, the one or more traffic participants, and the one or more obstacles, based on the projection data of the one or more traffic participants. The systems and methods may further include determining a set of actions by the vehicle corresponding to a probability of the vehicle safely arriving at a target location based on the predicted interactions, and selecting one or more actions from the set of actions and provide the one or more actions to a navigation system of the vehicle, wherein the navigation system uses the navigation data to provide navigation instructions to the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665